DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/22/2021.  Claims 18-20 are still withdrawn from consideration because claim 18 is directed to a method for forming an apparatus which belongs to a different statutory class.  The examiner is entitled to examine a single invention from each application.
Applicant’s election without traverse of Invention I in the reply filed on 04/22/2021 is acknowledged.

Claim Objections
Claim 12 is objected to because of the following informalities:  In line 3, the word removably appears to be misspelled.  The claim recites “remnovably”.  It appears the claim meant to recite removably.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-6, 8-11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fraillon (US 7,810,644) in view of Heck (2,732,581) or Yoshida (US 2012/0305417).

    PNG
    media_image1.png
    500
    624
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    398
    504
    media_image2.png
    Greyscale


Fraillon discloses an apparatus (1) capable of storing and transporting semiconductor elements, the apparatus comprising a first portion (10) comprising a first front side wall, a first rear side wall, a top wall integrally coupled with the first front side wall and the first rear side wall, and at least one pin holder (defined by structure of lid 10 that pivots with base 20) integrally extending from the first rear side wall; a second portion (20) comprising a second front side wall, a second rear side wall, a bottom wall integrally coupled with the second front side wall and the second rear side wall, and at least one pivotal pin structure integrally coupled with and extending from the second rear side wall (see figures above); and one or more grooved tray (defined by tray 30 and/or two front compartments from tray 30 disposed over the base in figure 5) comprising a gel material disposed above the bottom wall capable to store the semiconductor elements.  Fraillon discloses the grooved tray is a support for cosmetic products, which could be in a form of gel (see column 2 lines 29-31 and column 3 lines 8-13).  Fraillon further discloses the at least one pivotal pin structure comprises a shaft connected with the second rear side wall; the at least one pin holder defines a cavity (defined by aperture where shaft of the hinged structure is connected with the pin holder disposed in the first portion) sized and shaped to accept the shaft of the at least one pivotal pin structure, wherein the shaft of the at least one pivotal pin structure is disposed inside the cavity; and the first portion and the second portion are sized and shaped to be pivotally movable between an open configuration and a closed container configuration (see column 1 lines 33-40 and figures above).  Fraillon does not disclose pivotal pin structure comprising a head.  However, Heck discloses a hinge structure comprising a pin holder (16) disposed on a 
Claim 2
Heck further discloses the at least one pivotal pin structure is configured to be rotatable about the head so that the first portion/lid is pivotally movable by 180 degree relative to the second portion/base from the closed container configuration to the open configuration (see figures 1 and 3).
Claim 3
Heck further discloses the lid and base open in a 180 degree angle (see figure 3).  After Fraillon is modified by Heck, in the open configuration, the top wall of the first portion 
Claim 4
Heck further discloses the at least one pin holder comprises a groove introduction plane (26a) to facilitate installation of the head of the at least one pivotal pin structure into the cavity (see figures 4, 5 and 7).
Claim 5
Yoshida further discloses the cavity in the pin holder having rectangular/non-circular cross-sectional shape matching with and having substantially the same size as rectangular/non-circular cross-sectional shape of the head of the at least one pivotal pin structure (see [0120] and figure 13).
Claim 6
Heck further discloses the head and the shaft in the at least one pivotal pin structure are normal to each other, and form an axe-shaped structure (see figures 1-7).
Claim 8
Heck further discloses the at least one pivotal pin structure comprises two pivotal pin structures, the at least one pin holder in the first portion comprises two pin holders, and each respective pivotal pin structure is engaged with a respective pin holder (see figure 2).  After Fraillon is modified by Heck, the pin holder and the pivotal pin structure will have the same arrangement as disclosed by Heck.
Claim 9
Heck further discloses the two pivotal pin structures are disposed opposite one another (see figures 1 and 2).

Fraillon further discloses a storage medium (defined by rear compartments from tray 30 shown in figure 5) capable of holding a wireless communication device which could be a radio-frequency identification device.
Claim 15
Fraillon discloses an apparatus (1) capable of storing and transporting semiconductor elements, the apparatus comprising a first portion (10) comprising a first front side wall, a first rear side wall, a top wall integrally coupled with the first front side wall and the first rear side wall, and two pin holders (defined by structure of lid 10 that pivots with base 20 at each side of the first portion) integrally extending from the first rear side wall; a second portion (20) comprising a second front side wall, a second rear side wall, a bottom wall integrally coupled with the second front side wall and the second rear side wall, and a pivotal pin structure integrally coupled with and extending from the second rear side wall (see figures above); and one or more grooved tray (defined by tray 30 and/or two front compartments from tray 30 disposed over the base in figure 5) comprising a gel material disposed above the bottom wall capable to store semiconductor elements.  Fraillon discloses the grooved tray is a support for cosmetic products, which could be in a form of gel (see column 2 lines 29-31 and column 3 lines 8-13).  Fraillon further discloses the pivotal pin structure comprises a shaft connected with the second rear side wall; each of the pin holders defines a cavity (defined by aperture where shaft of the hinged structure is connected with the pin holder disposed in the first portion) sized and shaped to accept the shaft of the pivotal pin structure, wherein the shaft of the pivotal pin structure is disposed inside the cavity; and the first 
Claim 16
Fraillon further discloses a storage medium (defined by rear compartments from tray 30 shown in figure 5) capable of holding a wireless communication device disposed between a third wall (defined by partition wall between front and rear compartments of tray 30 in figure 5) and the second rear side wall in the second portion (see figure 5).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fraillon (US 7,810,644) and Heck (2,732,581) as applied to claim 1 above, and further in view of Yuhara (US 2007/0029226).
.
Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fraillon (US 7,810,644) and Heck (2,732,581) as applied to claims 1 or 15 respectively above, and further in view of Gosebruch (US 2006/0011504).
Claims 13 and 17
Fraillon does not disclose at least one quick response code engraved on an exterior surface of at least one of the first portion and the second portion.  However, Gosebruch discloses bar codes in packages provide marking and security systems to allow identification and association with the authorized manufacturer or monitoring of marketing routes (see [0003]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fraillon and Heck .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fraillon (US 7,810,644) and Heck (2,732,581) as applied to claim 1 above, and further in view of Pires (US 8,893,731).
Fraillon does not discloses the material used for the first portion and the second portions.  However, Pires discloses a container for cosmetics (see abstract), the container comprising a lid (104) and a base (102) hinge together and formed from a polymeric material, such as polycarbonate (see column 11 lines 41-46) which appears to have surface impedance in a range of from 1011 ohms to 1016 ohms.  It  would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fraillon and Heck made from polymer/polycarbonate material since it is well known and nominal in the art cosmetic packages made from polycarbonate material.  In same fashion the polycarbonate material from applicant’s invention has the required surface impedance, the polycarbonate material disclosed by Pires also has the recited surface impedance range between 10^11 ohms and 10^16 ohms.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736